DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  DEENA KLURMAN-KOHEN, as Trustee of the Deena Klurman-Kranz
2000 Trust u/a/d 3/23/00; and DEENA KLURMAN-KOHEN, as Trustee
  of the Kayla Masha Trust u/a/d 12/30/93, Derivatively on Behalf of
          Nominal Defendant GANOT CORPPORATION, INC.,

                                Appellants,

                                    v.

ZIPORA BEN-AVIV, MATAN BEN-AVIV, HARVEY LICHTMAN, and GCK
      HOLDINGS CORP., f/k/a GANOT CORPORATION, INC.,
                         Appellees.

                              No. 4D18-1579

                              [July 18, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jack B. Tuter, Judge; L.T. Case No. 11-004423 (07).

  Kristen M. Fiore of Akerman LLP, Tallahassee and Andrew P. Gold of
Akerman LLP, Fort Lauderdale, for appellants.

   Mitchell W. Berger and Alejandro M. Miyar of Berger Singerman LLP,
Fort Lauderdale, for appellee Zipora Ben-Aviv.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST, JJ., and CROOM, JANET C., Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.